Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RESPONSE TO RESTRICTION/ELECTION REQUIREMENT has been carefully reviewed.  After the review the examiner holds the Restriction filed 16 February 2022 was proper which it was made and continues to be proper. The Restriction is hereby and now made Final.  Applicant therefore is required to cancel all non-elective claims or take other appropriate action.
An Office Action on the merits of Claims 16-27 is now provided.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17 and 27 are further rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (Japan Pat. Doc 2004323028,A); hereinafter Yoshino.
Yoshino teaches cover (1) for a carrier tape (10).  The carrier tape has a plurality of storage portions (11a) for receiving electronic components (20). Cover tape 912) is used to cover the pockets (11a). Cover (1) has a plate like cover body (2) with a predetermined length, a fold (3) for forming a guide slot (4) by folding one of the longitudinal sides of the cover body (20). The cover is mounted via guide slot (4) and the claw (5) is slidably mounted on both sides of the carrier tape (10) thereby covering at least several storage pockets (11a). Additionally Yoshino teaches an embossed tape (11) having a plurality of storage pockets (11) formed at predetermined intervals and a plurality of feed holes (11) and a cover tape (12).  Electronic component (20) is stored in a storage pocket (11a) and cover tape (12) is adhered to the embossed tape (11) so as to cover the storage pocket (11a). One side edge of the embossed tape (11) is inserted into guide groove (4) of the cover (1) for the carrier tape and the other side edge of the embossed tape is engaged with the claw (5) of the cover (1) for the cover tape. 
With respect to Yoshino et al it would have been obvious to provide a tape ejection guide structure of a component supply unit configured to supply components by feeding a component storing tape )11), the component storing tape (11) including a carrier tape where a plurality of component storing portions (11) in which components (20) are stored and arranged in a predetermined interval (Cf. e.g. Figs.2 and 3) and a cover tape (12) that is adhered to the carrier tape (11)  so as to cover the component (20) storing portions (11) the feeding being performed in a state where the cover tape (12) is disposed on an upper surface side and the tape ejection guide structure (Cf. Fig. 4) being configured to guide ejection of the component storage tape (11) ejected from the tape from the tape ejection port of the component supply unit (70) the tape ejection guide structure including a guide body (Cf. (1) and  Figs.1 and 3-5) that guides the upper surface portion or a lower surface portion of the component storing tape (11) ejected from the tape ejection port along a tape ejection direction and a pair of restraining portions (Cf. (5) and Figs. 1 and 3)  that is connected to both end portions of the guide body (Cf.(1) and Figs 1 & 3-5) respectively in the tape width direction orthogonal to the tape ejection direction and restrains displacement of the tape width  direction of the component storing tape (11) that is ejected in a state where the upper surface portion or the lower surface portion of the component storing tape (11) is guided by the guide body. (Cf. (1) and Figs.1 and 3-5)  As further applied to Claims 17 and 27 inasmuch as Yoshino teaches the guide structure having a pair of restraining portions  (Cf. (5) and Figs. 1 and 3)  the limitations recited in said Claims 17 and 27 are held to have been obvious in view of Yoshino.    
Claims 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729